DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment, filed 04/23/2021, has been entered.

Response to Arguments
	Applicant’s arguments, see page 7, filed 04/23/2021, with respect to the removal of the requirement of the first pixel to consist of two first pixels have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 3, 5, 17, and 19 have been withdrawn. 
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. 
Applicants argue, on page 9, that Lee fails to teach “the first pixel signals and second pixels which use a pixel transistor “in a sharing manner.””  This is not found to be persuasive, just as it was not found persuasive when it was presented with no support in the 03/03/2020, 07/30/2020, and 11/30/2020 arguments for substantially the same reasons as presented in the corresponding responses to arguments.  
Applicants argue, on page 9 that the prior art of record fails to teach “a circuit configured to detect a phase difference based on each of the first pixel signals and generate a high dynamic range based on each of the first pixel signal and the second pixel signals.”  

Secondly, the additional limitation of “a circuit configured to…” is functional language that holds no patentable weight in a device claim.  As the circuit of Lee is capable of performing the claimed function, it therefore reads on the claimed limitation as there is no structural difference between the prior art and the claimed limitation.
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the 
Applicants arguments, on pages 10-11, arguing that the other reference do not teach or suggest “the circuit configured to…” limitation are moot, for the reasons above, as it is not only taught by the prior art, but even if the prior art did not teach the limitation, the limitation does not hold patentable weight.
Furthermore, applicants have amended claim 1 to include limitations that require the one or more first pixels to be “configured to output a first pixel signal” and one or more second pixels “configured to output a second pixel signal.”  These are now functional limitations that hold no patentable weight, as they do not result in a structural difference.  
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0013217 hereinafter Lee) in view of Hirota et al (US 2017/0104942 hereinafter Hirota).
With respect to claim 1, Lee (Figs. 1-14B) teaches a solid-state imaging device comprising 
an on-chip lens (330A); ([0089])
a pixel array unit arranged under the on-chip lens (330A), the pixel array unit including a plurality of pixels (310) wherein each pixel of the plurality of pixels receives 
a pixel transistor, wherein each pixel of the plurality of pixels uses the at least one pixel transistor in a sharing manner, (Fig. 7 [0070-0072] the sub pixels use a shared transistor TX_long, to control the pixels that have a long exposure time, and TX_short to control the pixels that have a shorter exposure time) and 
one or more first pixels configured to output a first pixel signals associated with a first exposure time (T1) and one or more second pixels configured to output a second pixel signal associated with a second exposure time, wherein the second exposure time (T2) is shorter than the first exposure time, ([0072] some of the plurality of pixels have a shorter exposure time T2, while some of the pixels have a longer exposure time T1); [0090-0091] Fig 11A See response to arguments 01/25/2021) 
a circuit (130) wherein each of the one or more the first pixel signals and the second pixel signals are used to generate a high dynamic range. ([0045] the pixel array with a long and short exposure time is used to generate an image with an increased dynamic range)
Lee fails to explicitly disclose wherein each of the one or more first pixels outputs the first pixel signal at or near a same time as each of the one or more second pixels outputs the second pixel signal.
However, Lee teaches it would have been obvious to one having ordinary skill in the art to perform the operations it teaches in parallel, concurrently, or simultaneously. ([0032])

Lee fails to explicitly disclose a phase difference is detected based on each of the first pixel signals.
Hirota, in a related art application, teaches wherein pixel signals for which a same exposure time is set can be used to detect a phase difference. ([0181]) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the pixel signals of Lee to detect a phase difference as taught by Hirota, as this phase difference detection can be utilized to control autofocus of the device. ([0181]) See MPEP 2143 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Furthermore, the limitations “configured to output a first pixel signal… configured to output a second pixel signal… a circuit configured to detect a phase difference based on each of the first pixel signals and generate a high dynamic range based on each of the first pixel signals and the second pixel signals.”
These limitations are intended use and functional limitations that hold no patentable weight in device claims.
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of 
With respect to claim 2, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 1, wherein the plurality of pixels comprises two pixels in a vertical direction and two pixels in a lateral direction. (Fig. 4A shows what a 2x2 pixel looks like, which has two pixels in a vertical direction and two pixels in a lateral direction. Fig. 11A [0088-0090] states a 2x2 pixel can be formed under the one on-chip lens)
With respect to claim 3, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 1, wherein the first pixels comprise two or more 
With respect to claim 4, Lee (Figs. 1-14B) in view of Hirota the solid-state imaging device according to claim 1, wherein the phase difference is detected and the high dynamic range is generated at a second same time. ([0181] the phase difference is detected when the incident light is received, which is when the dynamic range is generated; Lee [0032] the operations can be performed in parallel, concurrently, or simultaneously)
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under 
With respect to claim 5, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 1, wherein the first pixels comprise two or more first pixels symmetrically arranged with respect to an optical axis. (Figs. 4A, 5A, 5B the pixels are arranged with respect to an optical axis)
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to 
With respect to claim 6, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 1, wherein each pixel of the plurality of pixels uses a reset transistor, an amplification transistor, and a selection transistor in a sharing manner. ([0067] the plurality of pixels uses a reset transistor (TR), a selection transistor (TS), and an amplification transistor (TD) that are shared; [0071] the driving transistor (TD) functions as an amplifier)
With respect to claim 7, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 1, wherein each pixel of the plurality of pixels uses a floating diffusion region in a sharing manner, and pixel signals of at least two pixels of the plurality of pixels are added at the floating diffusion region and are output. (Fig. 7 [0070] the signals of the at least two pixels are summed in the floating diffusion region then output)
With respect to claim 8, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 1, but fails to explicitly disclose wherein the solid- state imaging device has a pixel structure in which a transistor region (lower side of 13) formed with the at least one pixel transistor and a photodiode region (21) formed with a photodiode are stacked. ([0080-0081])
With respect to claim 14, Lee (Figs. 1-14B) teaches a driving method for a solid-state imaging device 
an on-chip lens (330A); ([0089])

at least one pixel transistor, wherein each pixel of the plurality of pixels uses at least one pixel transistor in a sharing manner, (Fig. 7 [0070-0072] the sub pixels use a shared transistor TX_long, to control the pixels that have a long exposure time, and TX_short to control the pixels that have a shorter exposure time) and 
outputting, by each of the one or more first pixels of the plurality of pixels output one or more first pixel signals associated with a first exposure time (T1) and a second one or more pixels of the plurality of pixels output one or more second pixel signals associated with a second exposure time, wherein the second exposure time (T2) is shorter than the first exposure time, ([0072] some of the plurality of pixels have a shorter exposure time T2, while some of the pixels have a longer exposure time T1); [0090-0091] Fig 11A See response to arguments)  
wherein the first pixel signals and the second pixel signals are used to generate a high dynamic range. ([0045] the pixel array with a long and short exposure time is used to generate an image with an increased dynamic range)
Lee fails to explicitly disclose wherein first and second pixel signals are output at the same time.
Lee teaches it would have been obvious to one having ordinary skill in the art to perform the operations it teaches in parallel, concurrently, or simultaneously. ([0032])

Lee fails to explicitly disclose wherein pixel signals of the first one or more pixels are used to detect a phase difference.
Hirota, in a related art application, teaches wherein pixel signals for which a same exposure time is set can be used to detect a phase difference. ([0181]) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the pixel signals of Lee to detect a phase difference as taught by Hirota, as this phase difference detection can be utilized to control autofocus of the device. ([0181]) See MPEP 2143 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
With respect to claim 15, Lee (Figs. 1-14B) teaches an electronic apparatus comprising a solid-state imaging device including 
an on-chip lens (330A); ([0089])
a pixel array unit arranged under the on-chip lens, the pixel array unity including a plurality of pixels that receives light of a first color; (Fig. 11A [0088-0091] a plurality of Red pixels are under one lens (330A)
at least one pixel transistor, wherein each of the plurality of pixels uses at least one pixel transistor in a sharing manner, (Fig. 7 [0070-0072] the sub pixels use a shared transistor TX_long, to control the pixels that have a long exposure time, and TX_short to control the pixels that have a shorter exposure time) and 

a circuit (130) wherein the first pixel signal and the second pixel signal are used to generate a high dynamic range. ([0045] the pixel array with a long and short exposure time is used to generate an image with an increased dynamic range)
Lee fails to explicitly disclose wherein the first one or more pixels and the second one or more pixels output the one or more pixel signals at the same time.
Lee teaches it would have been obvious to one having ordinary skill in the art to perform the operations it teaches in parallel, concurrently, or simultaneously. ([0032])
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to take the two signals output from the first and second pixels and ensure they are output simultaneously. ([0032])
Lee fails to explicitly disclose wherein pixel signals of the first one or more pixels are used to detect a phase difference.
Hirota, in a related art application, teaches wherein pixel signals for which a same exposure time is set can be used to detect a phase difference. ([0181]) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the pixel signals of Lee to detect a phase 
Furthermore, the limitations “configured to output a first pixel signal… configured to output a second pixel signal… a circuit configured to detect a phase difference based on each of the first pixel signals and generate a high dynamic range based on each of the first pixel signals and the second pixel signals.”
These limitations are intended use and functional limitations that hold no patentable weight in device claims.
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the 
With respect to claim 16, Lee (Figs. 1-14B) in view of Hirota teaches the electronic apparatus comprising a solid-state imaging device according to claim 15, wherein the plurality of pixels comprises two pixels in a vertical direction and two pixels in a lateral direction. (Fig. 4A shows what a 2x2 pixel looks like, which has two pixels in a vertical direction and two pixels in a lateral direction. Fig. 11A [0088-0090] states a 2x2 pixel can be formed under the one on-chip lens)
With respect to claim 17, Lee (Figs. 1-14B) in view of Hirota teaches the electronic apparatus comprising a solid-state imaging device according to claim 15, wherein the first pixels comprise two or more first pixels arrayed in an oblique direction. (Fig. 4A [0056-0058] shows the two short exposure pixels and two long exposure pixels are arrayed in an oblique direction)
With respect to claim 18, Lee (Figs. 1-14B) in view of Hirota the electronic apparatus comprising a solid-state imaging device according to claim 15, wherein the phase difference is detected and the high dynamic range is generated at a second same time. ([0181] the phase difference is detected when the incident light is received, which is when the dynamic range is generated; Lee [0032] the operations can be performed in parallel, concurrently, or simultaneously)

With respect to claim 19, Lee (Figs. 1-14B) in view of Hirota teaches the electronic apparatus comprising a solid-state imaging device according to claim 15, wherein the first pixels comprise two or more first pixels symmetrically arranged with respect to an optical axis. (Figs. 4A, 5A, 5B the pixels are arranged with respect to an optical axis)

With respect to claim 20, Lee (Figs. 1-14B) in view of Hirota teaches the electronic apparatus comprising a solid-state imaging device according to claim 15, wherein each pixel of the plurality of pixels uses a reset transistor, an amplification transistor, and a selection transistor in a sharing manner. ([0067] the plurality of pixels 
With respect to claim 21, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 14, wherein the plurality of pixels comprises two pixels in a vertical direction and two pixels in a lateral direction.  (Fig. 4A shows what a 2x2 pixel looks like, which has two pixels in a vertical direction and two pixels in a lateral direction. Fig. 11A [0088-0090] states a 2x2 pixel can be formed under the one on-chip lens)

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hirota in view of Joei et al (US 2017/0294485 hereinafter Joei).
With respect to claim 9, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 1, but fails to explicitly disclose wherein the solid- state imaging device has a pixel structure in which two photodiodes formed at different depth positions inside a semiconductor substrate and a photoelectric conversion film formed on the semiconductor substrate are stacked.
Joei (Fig. 2), in a related art application, teaches a solid-state imaging device wherein two photodiodes (36,37) are formed at different depth positions in a semiconductor substrate (21) and a photoelectric conversion film (32) on the substrate are stacked. ([0084]-[0088]) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the photodiodes at a different depth as taught by Joei in the device of Lee, as manipulating the depth of the photodiodes based on the color of the photodiode region is well-known in the art for improving device 
With respect to claim 10, Lee (Figs. 1-14B) in view of Hirota teaches the solid-state imaging device according to claim 1, but fails to explicitly disclose wherein the solid- state imaging device has a pixel structure in which a photodiode formed inside a semiconductor substrate and a photoelectric conversion film formed on the semiconductor substrate are stacked.
Joei (Fig. 2), in a related art application, teaches a solid-state imaging device has a pixel structure in which a photodiode (36) formed inside a semiconductor substrate (21) and a photoelectric conversion film (32) on the substrate are stacked. ([0084-0088])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to stack the photodiode and the photoelectric conversion film on the substrate in the device of Lee as taught by Joei, as the photoelectric conversion film converts incident light to the desired color of the device. ([0086-0088]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 12, Lee (Figs. 1-14B) in view of Hirota in view of Joei (Fig. 2) teaches the solid-state imaging device according to claim 10, wherein a color filter (320) of a primary color is provided on the semiconductor substrate. (Fig. 11A [0089] a red or green, primary color, color filter (320) is provided on the substrate.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hirota in view of Joei in view of Yano et al (US 2006/0092482 hereinafter Yano).
With respect to claim 11, Lee (Figs. 1-14B) in view of Hirota in view of Joei (Fig. 2) teaches the solid-state imaging device according to claim 10, but fails to explicitly disclose wherein a color filter of a second color complementary to the first color is provided on the semiconductor substrate.
Yano, in a related art application, teaches wherein a color filter of a complementary color is provided on the substrate. ([0090-0091])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form a color filter of a complementary color on the semiconductor substrate in the device of Lee in view of Joei as taught by Yano, as the complementary color filter can produce a desired color. ([0091]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898